Order denying motion to open default and for leave to answer reversed upon the law and the facts, without costs, motion granted, and defendant given ten days from the time of the entry of the order herein to serve an answer. We think that the defendant shows a meritorious defense and established facts requiring that her default be opened. In light of the foregoing, the order committing defendant for contempt is reversed upon the law and the facts, without costs, and motion denied. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.